Appeal from a judgment of the Erie County Court (Michael L. D’Amico, J.), rendered February 16, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
On appeal from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [3]), defendant contends that County Court erred in determining that he was ineligible for youthful offender status and in denying his request for such status. Contrary to defendant’s contention, the record establishes that the court did not determine that defendant was ineligible for youthful offender status and thus did not fail to exercise its discretion in denying defendant’s request. Rather, the record establishes that the court exercised its discretion in denying defendant’s request for such status. Contrary to the further contention of defendant, he validly waived his right to appeal (see People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]) and, to the extent that defendant contends that the court abused its discretion in denying his request for youthful offender status, the waiver encompasses that contention (see People v Scott, 31 AD3d 1190 [2006]). Present—Scudder, PJ., Martoche, Smith, Peradotto and Pine, JJ.